EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on 8/2/2021.

The application has been amended as follows: 

23. (New) A membrane electrode assembly of an electrolysis cell for gas-producing electrochemical processes comprising:
a membrane;
an electrode comprising a plurality of lamellar elements,
each lamellar element having a design of a flat C profile, the flat C profile having a flat belly section with a planar surface area without constructional elevations and depressions, two flank parts extending equidistant from the flat belly section and two transitional sections arranged between the flat belly section and the two flank parts to form the flat C profile,
	the flat belly section having a plurality of perforations throughout the entire flat belly section lined up in rows of holes, the rows of holes arranged 
	the two flank parts and two transitional sections having a plurality of perforations throughout the entire flank parts and transitional sections; and
	wherein the flat belly section of each of the plurality of lamellar elements of the electrode is in direct contact with the membrane and a spacing between each of the plurality of lamellar elements between 0 to 5 mm. 
24. (New) The membrane electrode assembly according to claim 23, wherein the perforations are round and the sheet thickness of the lamellar elements is smaller than the diameter of the perforations.
25. (New) The membrane electrode assembly according to claim 23, wherein the spacing between each of the plurality of lamellar elements between 0 to 2 mm.
26. (New) The membrane electrode assembly according to claim 25, wherein the spacing between each of the plurality of lamellar elements is 0 mm.
27. (New) The electrode according to claim 23, wherein the two flank parts are inclined at an angle of at least 10 degrees with respect to the flat belly section of each of the lamellar elements.  
28. (New) The electrode according to claim 23, wherein the two transitional sections are formed as chamfered edges.

Cancel claims 12, 14, 16-22.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the inclusion of the membrane as a structural component of a membrane electrode assembly along with the electrode configuration and structural configuration of the electrode overcomes the closest prior art of record.
The closest art is that of US 2008/0116081 of Dulle and US 5,660,698 of Scannell, however, one of ordinary skill in the art would not be motivated to modify these electrodes to obtain the new claimed electrode assembly as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794